DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 7/20/2018 and 11/20/2019 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Selvaraja (9,632,248).
With respect to claim 1, Selvaraja discloses:
An optical deflection device that is a silicon photonics device comprising periodic structures of a refractive index, wherein the periodic structures comprise [ taught by the device of figure 1 ]: a first periodic structure comprising a second refractive index medium at a period a in a first refractive index medium that is a silicon substrate [ taught by subwavelength grating (13) as integrated into waveguide (16) ], the second refractive index medium including a refractive index different from that of the first refractive index medium [ taught by column 8, lines 34-35 ], the first periodic structure constituting an optical waveguide [ met by waveguide (16) ], and the optical waveguide part including at least one end in a periodic direction as an incident end [ taught by column 8, lines 4-15; figure 5 ]; a second periodic structure comprising the second refractive index medium at a period a position where the second periodic structure is disposed is a peripheral part of an intensity distribution of light propagating through the optical waveguide part composed of the first periodic structure [ taught by diffracting grating (14) ], and the period a is a=X/2n (n is an equivalent refractive index of the light propagating through the optical waveguide part composed of the first periodic structure, and X is a wavelength near a Bragg wavelength) [ taught by the abstract – “The diffracting grating provides a second periodic variation of the refractive index in at least one second spatial direction. The first periodic variation has a first pitch that is less than half of the predetermined wavelength, while the second periodic variation has a second pitch that is at least half of the predetermined wavelength.”
Claims 2 and 8 are shown schematically by figure 1.
Claims 3, 4 and 10 are taught by column 8, lines 4-10.
Claims 6 and 9 are taught by figure 14.
Claim 11 is taught by column 3, lines 26-27.
Allowable Subject Matter
Claims 5, 7, 12, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Other Cited Prior Art
Baba et al (WO 2018155535A1) – teaches related subject matter published after the effective filing date of the present application.
Selvaraja (JP020151787A) – discloses the JPO equivalent of United States Patent Number 9,632,248.
MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645